Name: Commission Regulation (EEC) No 3544/82 of 21 December 1982 introducing Community surveillance of imports of light commercial vehicles originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 371 /30 Official Journal of the European Communities 30 . 12. 82 COMMISSION REGULATION (EEC) No 3544/82 of 21 December 1982 introducing Community surveillance of imports of light commercial vehicles originating in Japan HAS ADOPTED THIS REGULATION : Article 1 Imports into the Community of light commercial vehicles falling within subheading 87.02 B of the Common Customs Tariff and corresponding to NIMEXE code 87.02-86, originating in Japan, are hereby made subject to retrospective Community surveillance in accordance with the procedures set out in Articles 10, 11 and 14 of Regulation (EEC) No 288/82 and this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, Having consulted the committee set up under the abovementioned Regulation, Whereas imports into the Community of light commercial vehicles falling within subheading 87.02 B of the Common Customs Tariff and corresponding to NIMEXE code 87.02-86, originating in Japan, have risen considerably to a level equivalent to a market share of 13 % in the Community during the first half of 1982, this market share reaching levels of between 60 and 80 % in some Member States ; Whereas these imports have frequently taken place at relatively low prices, thereby having a depressive effect on the Community light commercial vehicle industry's level of prices and financial results and thereby inju ­ ring the Community producers of similar and compe ­ titive products ; Whefeas, in these circumstances, it is in the Commu ­ nity's interest to introduce Community surveillance of these imports, Article 2 Annex II of Regulation (EEC) No 288/82 is modified by the insertion of the Common Customs Tariff and the NIMEXE code of these products named in the first Article followed by the sign ( + ) in the 'EUR' column. Article 3 This Regulation shall enter into force on 1 January 1983 and shall be valid until 31 December 1983 . It shall relate to imports effected from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 35, 9 . 2 . 1982, p . 1 .